[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Defendant Modernage Developers' May 25, 1994, Motion to Strike the Third, Sixth and Seventh Counts of plaintiffs' complaint is denied. Mingachos v. CBS, Inc., 196 Conn. 91, 108
(1985); Ferryman v. Groton, 212 Conn. 138, 142 (1989). See Judge Clarie's opinion in Dennler, Administrator v. DodgeTransfer Corp., 201 F. Sup. 431, 438 (D.C. 1962), discussing the issues raised in the motion to strike. ("Once a trailer and tractor are attached and pulled over the highway by means of a motor, the trailer becomes an integral part of the unit CT Page 8905 and constitutes one motor vehicle.") Also, the motion is denied insofar as it presumes that the Third and Sixth Counts rely solely on General Statutes § 52-183, because these counts also clearly make distinct allegations of negligence without regard to that statute. The Seventh Count arguably does as well, viewed in the light most favorable to plaintiff.
DOUGLAS S. LAVINE JUDGE, SUPERIOR COURT